[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 47 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 48 
In proceedings brought under the statute for that purpose, (Sec. 3296 et seq., Rev. Gen. Stats. 1920) the Circuit Court by decree validated a proposed issue of county bonds by the County Commissioners of Sumter County, for constructing hard surfaced highways in the county. Sec. 1531 et seq., Rev. Gen. Stats. 1920.
An appeal was taken by intervening taxpayers as allowed by the statute, and one of the contentions made here is that the county commissioners abused the authority to issue bonds conferred upon them by the statute, in that the amount of the bond issue, taken with the present bonded debt of the county, is so far in excess of a reasonable percentage of the valuation of the taxable property as to in effect be an oppressive and unlawful exercise of the authority conferred by the statute and a violation of organic property rights secured by the Constitution in an attempted exercise of the taxing power of the State.
In order that the State government may be one of legal regulations lawfully administered, the Constitution provides for a law enacting power, a law executing power and also for a law interpreting power, i. e., the judicial power.
The Constitution vests "the judicial power of the State" in designated courts, each having jurisdiction of defined classes of cases. The judicial power of the State vested in the courts includes authority, in adjudicating litigated rights, to determine what is the controlling law applicable to the rights being adjudged. This power is the means provided by the Constitution for authoritatively determining in litigated cases the meaning and intent of pertinent provisions of the Constitution itself as well as whether other State laws and regulations accord with the Constitution, and whether executive or administrative action taken under a statute affecting the litigated rights, accords with the Constitution and with the intent of the *Page 50 
statute, so that the court may give appropriate effect to the applicable governing law in adjudicating rights.
The organic rights "of enjoying and defending life and liberty, acquiring, possessing and protecting property, and pursuing happiness and obtaining safety," are subject to the lawful and reasonable exercise of the sovereign powers of the State to conserve the general welfare; but the Constitution contains provisions that are designed to protect such rights from unlawful and oppressive governmental action. The organic division of governmental powers into departments with limitations upon each, and the provisions securing personal and property rights and the organic rights to due process and equal protection of the law, to just compensation for property taken under the power of eminent domain for public purposes, the limitations confining the taxing power to appropriate public purposes, together with the provision that "all men are equal before the law," and the requirement that the courts of the State "shall be open so that every person" "shall have remedy, by due course of law," "for any injury done him," and that "right and justice shall be administered without sale, denial or delay," and other safeguards contained in the Constitution, are designed to protect individuals in their personal and property rights from an abuse of any governmental power or authority. Conservation of the rights of the people in the interest of the general welfare, is the primary and supreme purpose of the Constitution.
The Constitution vests "the judicial power of the State" in the courts and mandatorily requires the courts to afford a "remedy, by due course of law," to "every person for any injury done him;" therefore, it is the duty of the courts, by duecourse of law, to give a remedy "for any injury done" to any one in "protecting property" or in "obtaining safety," from any unlawful or oppressive action by any governmental department, tribunal or officer *Page 51 
in performing any function under a form or a claim of lawful authority.
As shown by the organic provisions limiting the power to tax, securing property rights and requiring the courts to give appropriate remedies "for any injury done," to property rights, the intent of the Constitution is that the taxing power shall be exercised only as authorized by controlling law for an appropriate purpose, and only to the extent that a proper public purpose may be accomplished without violating property rights of the taxpayers; and that the courts of the State shall, by due course of law, afford a "remedy" "for any injury" to personal or property rights by any unauthorized or arbitrary or unreasonable exercise of governmental authority. See Paul Bros. v. Long Branch and Lakeside Special Road and Bridge Dist., 83 Fla. 706, 92 South. Rep. 687; Willis v. Special Road Bridge Dist. No. 2, Osceola County, 73 Fla. 446, 74 South. Rep. 495.
An abuse or an arbitrary or unreasonable exercise of a power conferred by law, is not within the intendments of the law, organic or statutory; and the Constitution requires the courts to give a "remedy" "for any injury done" to personal and property rights, which includes an injury caused by an arbitrary or an unreasonable exercise of authority conferred, as well as by action taken without any authority whatever.
The right to exercise the power of taxation is limited to appropriate public purposes, and, when not controlled by a prescribed rule, the nature and extent of a tax levy, or of any action taken involving or necessitating a tax levy, should be determined by a due consideration of controlling provisions and principles of law and of the organic property rights of the taxpayers as well as the reasonable requirements of the public welfare. *Page 52 
The organic rights to protect property and to obtain redress for injuries are secured against abuse in the exercise of authority involving tax levies by administrative officers. (Willis v. Special Road  Bridge Dist. No. 2, Osceola County,73 Fla. 446, 74 South. Rep. 495; Antuono v. City of Tampa,87 Fla. 82, 99 South. Rep. 324), as well as against abuse by the legislature, (Paul Bros. v. Long Branch and Lakeside Special Road and Bridge Dist., 83 Fla. 706, 92 South. Rep. 687; Consolidated Land Co. v. Tyler, 88 Fla. 14, 101 South. Rep. 280).
The statute provides that "whenever the board of county commissioners of any county shall deem it expedient, or to the best interests of such county, to issue the county bonds of their county, for the purpose of constructing paved, macadamized or other hard-surfaced highways, or erecting a court house or jail, or other public buildings, and funding the outstanding indebtedness of the county, or for any of such purposes, they shall determine by resolution to be entered in their records, what amount of bonds is required for such purpose, the rate of interest to be paid thereon, and the time when the principal and interest of such bonds shall be due and when payable." Sec. 1531, Rev. Gen. Stats. 1920.
The intent of organic or statutory provisions is the essence of the law (State ex rel. Johnson v. Patterson, 67 Fla. 499, 65 South. Rep. 659; State ex rel. Clarkson v. Phillips, 70 Fla. 340, 70 South. Rep. 367; State ex rel. West v. Hilburn, 70 Fla. 55, 69 South. Rep. 784; Ogden v. Saunders, 12 Wheat. (U.S.) 213, text 232), and such intent may be shown by the implication and intendments as well as by the words of express provisions; and implied provisions of organic or statutory law are as effective as the express provisions, when such implied provisions are judicially declared to exist. 12 C. J. 699, 719. State ex rel. v. Greer, decided at this term. *Page 53 
In providing that the county commissioners "shall determine" "what amount of bonds is required" for an authorized county purpose, the intent of the statute is that such determination shall be controlled by applicable provisions and principles of law, so that the action taken shall not be arbitrary, but shall be reasonable as it affects property rights secured by the Constitution. This principle is expressly recognized in Stateex rel. Young v. Duval County, 76 Fla. 180, text 191, 79 South. Rep. 692.
Action taken by administrative officers must be both legal and reasonable, and such action is subject to judicial review. This is particularly so where the authority to act is conferred in general terms. See Antuono v. City of Tampa, 87 Fla. 82, 99 South. Rep. 324; Cary v. Ellis, 78 Fla. 186, 82 South. Rep. 781.
Action taken pursuant to a statute must accord with the provisions of the statute, and must not conflict with the requirements of organic law. The intent of a statute is the gist of the enactment, and a material disregard of the statutory intent is a violation of the substance of the enactment. Where a statute merely authorizes an administrative function to be performed by officials, the statutory intent should be observed in substance, and the legality and reasonableness of the action taken under the statute are subject to judicial review. A statute does not contemplate an unreasonable exercise of authority conferred by it, particularly when the taxing power and material property and personal rights are involved. Willis v. Special Road  Bridge Dist. No. 2, Osceola County, 73 Fla. 446, 74 South. Rep. 495.
While the General Statutes of the State limit municipal bond issues "to an amount not exceeding ten per cent of the assessed value of the real and personal property within its corporate limits," (Sec. 1901, Rev. Gen. Stats. 1920; Smith v. Milton,61 Fla. 745, 54 South. Rep. 719), there is *Page 54 
no such express limitation as to counties. Some special or local laws authorize particular municipalities to issue bonds not in excess of twenty-five per cent of the assessed value of the property in each municipality. See Chapter 9693, Acts of 1923. The valuations for municipal taxes are usually much higher than valuations for State and county taxation. It appears that the amount of bonds proposed to be issued, added to the amount of bonds already outstanding against the county would make an amount of bonded indebtedness of the county of a fraction more than forty per cent of the amount of the total assessed value of the property in the county for State and county taxes for the year 1923.
While the statute authorizes the county commissioners to "determine" "what amount of bonds is required" for the county purpose, and does not expressly limit the amount of bonds that may be issued by a county for any or all county purposes, yet the statute by necessary intendment does not authorize the issue of an amount of county bonds that would be unreasonable with reference to the organic property rights of taxpayers and to the just requirements of the public purpose contemplated.
The right of a taxpayer to relief in the courts from an anticipated injury to his organic property rights by an unreasonable exercise of the taxing power given for a public purpose is not affected, even though the exercise of the power within reasonable limitations would afford no justiciable rights to a taxpayer, and even though the action taken has been approved by a majority of the electorate.
Large areas, small population and low valuations may warrant a policy of liberal bond issues for constructing hard surface roads as essential in developing the varied and extensive resources of the county, but such conditions and policy will not justify an excessive bond issue involving an abuse of the taxing power, even though the bond *Page 55 
issue be approved by a majority of the electorate; for the minority have rights secured to them by the Constitution and by the intendments of the statutes authorizing bond issues. The Constitution does not contemplate or permit an abuse of the taxing power, and the intent of the statute, which is the essence of the law, is that bonds shall be issued only in such amounts as the public purpose reasonably requires with due regard to the organic rights of taxpayers to protect their property from any arbitrary and unreasonable exercise of governmental authority.
In reviewing the administrative discretion of officials, the court should give due consideration to the matters that were or should have been considered by the officials in exercising the discretionary authority that is being reviewed.
In exercising their statutory authority to "determine by resolution * what amount of bonds is required for" the authorized purpose, the county commissioners doubtless considered all matters that were pertinent to the decision. Among such matters are the pressing needs of the people of the county for hard surfaced roads, the low tax assessment valuations of the property (not over thirty per cent) in the county, the steady and rapid increase in the real values of property in that section of the State, the county's large territory with relatively small population and great undeveloped resources, the reasonable probabilities that good roads would induce desirable immigration and greatly facilitate and enhance taxable values in the county, the prompt and sufficient payment of taxes to pay interest and to redeem the serial bonds outstanding, the substantial reductions being made of the bonded debt of the county, the public demand for good roads and the willingness of the freeholder electors to incur the indebtedness as confirmed by the majority vote authorizing the bond issue. These and other relevant matters were peculiarly within the knowledge of the county commissioners and it was their province *Page 56 
to consider them in determining the "amount of bonds required" for the particular county purpose.
As the law prescribes no definite limit to the amount of bonds a county may issue, and as the needs and demands of the people of the county and other conditions and circumstances and the reasonable anticipations based on facts and experience and not on mere conjecture, (K. C. S. Ry. v. Road Imp. Dist., U.S., 45 Sup. Ct. Rep. 136, decided December 15, 1924) that should have guided the county commissioners in determining the "amount of bonds" that it is "expedient or to the best interests of the county" to issue for the designated purpose, may reasonably justify the proposed bond issue, it is, on the showing made, as to abuse of discretion by the county commissioners, not clear to this court, as against the decree made by the resident Circuit Judge, that the county commissioners committed an abuse of authority and discretion in fixing the amount of this bond issue which has been approved by a majority of the freeholder electors of the county.
Chapter 9174, Acts of 1923, authorizes each of the several counties "to levy a tax not to exceed eight mills for the purpose of constructing, reconstructing, working and repairing the roads, bridges and ferries in such county." Section 1543, Revised General Statutes, provides that "when any county bonds shall have been issued in pursuance of this article, it shall be the duty of the county commissioners, to levy annually by tax upon the taxable property in the county a sum sufficient to pay the interest of said bonds, and also a sum sufficient to meet the amount annually required to be raised as a sinking fund to meet the principal of the bonds, which sinking fund shall be provided for by resolution of the board of county commissioners before the issuing of any of said bonds."
These two statutes may operate together in a county. See State v. Gadsden County, 63 Fla. 620, 58 South. Rep. *Page 57 
232. The latter statute expressly requires the levy of a tax in "a sum sufficient" for the interest and for "a sinking fund to meet the principal of the bonds." Where no illegality or abuse of authority is shown in issuing the bonds, the statutory authority to levy a tax sufficient to meet the interest and principal of the bonds is controlling.
Sections 3296, 3297 and 3298, Revised General Statutes, have been heretofore recognized as valid, and no specific objection is made to them here.
The decree of the Circuit Judge validated the bonds "whether bearing interest at the rate of six per cent per annum or at a lower rate." The proceedings provided for bonds bearing six per cent interest per annum, but if the bonds can be sold as contemplated by law at a lower rate of interest, there appears to be no legal objection to the lower rate.
Affirmed.
TAYLOR, C. J., AND BROWNE AND TERRELL, J. J., concur.